        Case 19-24216-JKS             Doc 38-1 Filed 12/20/19 Entered 12/20/19 11:29:34                          Desc
                                     Notice of Assets and ddl to Fi Page 1 of 1
FORM NOA (Notice of Assets and Deadline to File Proof of Claim)
              NOTICE OF ASSETS AND DEADLINE TO FILE PROOF OF CLAIM
                                                       U.S. Bankruptcy Court
                                                      MLK Jr Federal Building
                                                         50 Walnut Street
                                                        Newark, NJ 07102
                                                 Telephone number: 973−645−4764

                                         Honorable John K. Sherwood, U.S. Bankruptcy Judge
CASE NUMBER: 19−24216−JKS                                          DATE FILED:: 7/23/19
In Re: Debtor(s) (name(s) used by the debtor(s) in the             ADDRESS OF DEBTOR(S):
last 8 years, including married, maiden, trade, and address):
Alice A. Jay                                                       108 Meyerville Road
aka Alice Ann Jaroszewsky                                          Chatham, NJ 07928
xxx−xx−3732
DEBTOR'S ATTORNEY:                                                 TRUSTEE:
Alice A. Jay                                                       Jay L. Lubetkin
108 Meyerville Road                                                Rabinowitz, Lubetkin & Tully, L.L.C.
Chatham, NJ 07928                                                  293 Eisenhower Parkway, Suite 100
                                                                   Livingston, NJ 07039
973−507−9882                                                       973−597−9100
       It appeared from the schedules when this case was filed that there were no assets from which dividends could
be paid to creditors as indicated on the Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors and Deadlines.

       It now appears that the payment of a dividend may be possible. Pursuant to Bankruptcy Rule 3002(c)(5), the
last day for filing claims is fixed as:

                                                                3/19/20

Government Units are allowed 180 days from the date of order for relief, or the above date, whichever is later. 11
U.S.C. §502(b)(9)

Except as otherwise provided by law, in order to share in any payment from the estate, a creditor must file a proof of
claim by the date set forth above. The place to file the proof of claim is the office of the Clerk of the Bankruptcy
Court.

A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form ("Official Form B 410")
can be obtained at the United States Courts Web site: (http://www.uscourts.gov/forms/bankruptcy−forms) or at any
bankruptcy clerk's office. You may also contact the Clerk's Office where this case is pending to request that a Proof
of Claim form be mailed to you. The Clerk's Office telephone number is included on the front of this Notice. A
secured creditor retains rights in its collateral regardless of whether that creditor files a Proof of Claim. If you do not
file a Proof of Claim by the last day to file a proof of claim listed on the front side, you might not be paid any money
on your claim from other assets in the bankruptcy case. To be paid you must file a Proof of Claim even if your claim
is listed in the schedules filed by the debtor. Filing a Proof of Claim submits the creditor to the jurisdiction of the
bankruptcy court, with consequences a lawyer can explain. For example, a secured creditor who files a Proof of
Claim may surrender important nonmonetary rights, including the right to a jury trial. Filing Deadline for a Creditor
with a Foreign Address: The deadlines for filing claims set forth on the front of this notice apply to all creditors. If
this notice has been mailed to a creditor at a foreign address, the creditor may file a motion requesting the court to
extend the deadline.

   IF A CLAIM WAS PREVIOUSLY SUBMITTED, IT IS NOT NECESSARY TO FILE ANOTHER ONE.


Dated: December 23, 2019                                           FOR THE COURT
                                                                   Jeanne Naughton, Clerk
                                                                                                          FORM NOA Rev. 5/2016
